 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 ROGER RANDOLPH,                                        Case No.: 3:17-cv-00506-MMD-WGC

 4          Plaintiff                                                     Order

 5 v.                                                                Re: ECF No. 42

 6 RENE BAKER, et. al.,

 7          Defendants

 8

 9         Before the court is Defendants' motion for leave to file under seal the unredacted version

10 of Exhibit B filed in support of their motion for summary judgment. (ECF No. 42.)

11         "Historically, courts have recognized a general right to inspect and copy public records and

12 documents, including judicial records and documents." Kamakana v. City and County of Honolulu,

13 447 F.3d 1172, 1178 (9th Cir. 2006) (internal quotation marks and citation omitted). "'Throughout

14 our history, the open courtroom has been a fundamental feature of the American judicial system.

15 Basic principles have emerged to guide judicial discretion respecting public access to judicial

16 proceedings. These principles apply as well to the determination of whether to permit access to

17 information contained in court documents because court records often provide important,

18 sometimes the only, bases or explanations for a court's decision.'" Oliner v. Kontrabecki, 745 F.3d

19 1024, 1025 (9th Cir. 2014) (quoting Brown & Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165,

20 1177 (6th Cir. 1983)).

21         Documents that have been traditionally kept secret, including grand jury transcripts and

22 warrant materials in a pre-indictment investigation, come within an exception to the general right

23 of public access. See Kamakana, 447 F.3d at 1178. Otherwise, "a strong presumption in favor of
 1 access is the starting point." Id. (internal quotation marks and citation omitted). "The presumption

 2 of access is 'based on the need for federal courts, although independent—indeed, particularly

 3 because they are independent—to have a measure of accountability and for the public to have

 4 confidence in the administration of justice.'" Center for Auto Safety v. Chrysler Group, LLC, 809

 5 F.3d 1092, 1096 (9th Cir. 2016), cert. denied, 137 S.Ct. 38 (Oct. 3, 2016) (quoting United States

 6 v. Amodeo (Amodeo II), 71 F.3d 1044, 1048 (2nd Cir. 1995); Valley Broad Co. v. U.S. Dist. Ct.,

 7 D. Nev., 798 F.2d 1289, 1294 (9th Cir. 1986)).

 8          There are two possible standards a party must address when it seeks to file a document

 9 under seal: the compelling reasons standard or the good cause standard. Center for Auto Safety,

10 809 F.3d at 1096-97. Under the compelling reasons standard, "a court may seal records only when

11 it finds 'a compelling reason and articulate[s] the factual basis for its ruling, without relying on

12 hypothesis or conjecture.'" Id. (quoting Kamakana, 447 F.3d at 1179). The court must

13 "'conscientiously balance[ ] the competing interests of the public and the party who seeks to keep

14 certain judicial records secret.'" Id. "What constitutes a 'compelling reason' is 'best left to the sound

15 discretion of the trial court.'" Id. (quoting Nixon v. Warner Comm., Inc., 435 U.S. 589, 599 (1978)).

16 "Examples include when a court record might be used to 'gratify private spite or promote public

17 scandal,' to circulate 'libelous' statements, or 'as sources of business information that might harm

18 a litigant's competitive standing.'" Id.

19          The good cause standard, on the other hand, is the exception to public access that has been

20 typically applied to "sealed materials attached to a discovery motion unrelated to the merits of the

21 case." Id. (citation omitted). "The 'good cause language comes from Rule 26(c)(1), which governs

22 the issuance of protective orders in the discovery process: The court may, for good cause, issue an

23



                                                       2
 1 order to protect a party or person from annoyance, embarrassment, oppression, or undue burden

 2 or expense.'" Id.

 3          The Ninth Circuit has clarified that the key in determining which standard to apply is

 4 whether the documents proposed for sealing accompany a motion that is "more than tangentially

 5 related to the merits of a case." Center for Auto Safety, 809 F.3d at 1101. If that is the case, the

 6 compelling reasons standard is applied. If not, the good cause standard is applied.

 7          Here, Defendants seek to file an exhibit under seal in connection with a motion for

 8 summary judgment. This is more than tangentially related to the merits of a case. Therefore, the

 9 compelling reasons standard applies. They seek to file an unredacted version of a list of inmates

10 that were on a list of those authorized to attend a religious event that is the subject of Plaintiff's

11 action. They assert that it should be kept under seal to protect the privacy regarding the religious

12 affiliation and attendance at a particular religious event of inmates that are not parties to this action.

13 The court agrees that this is a compelling reason to seal the unredacted version of Exhibit B.

14 Therefore, Defendants' motion (ECF No. 42) is GRANTED.

15          IT IS SO ORDERED.

16          Dated: October 18, 2019.

17                                                              _________________________________
                                                                William G. Cobb
18                                                              United States Magistrate Judge

19

20

21

22

23



                                                       3
